Title: To James Madison from William E. Hũlings, 23 March 1803
From: Hũlings, William E.
To: Madison, James


					
						Sir
						New Orleans 23rd. March 1803
					
					I have this day been inform’d by Mr. Morales that the French Prefect for this Colony is in the River, and will probably be in town tomorrow.  The Govers. son and some of the Officers have gone to meet him.
					No change whatever has yet taken place in what relates to the American Interests.
					Genl. Victor is expected to be here in May.  He will arrive in a bad Season, and much Mortality may be expected before the Summer is over.
					There are upwards of 100 Sail of Vessels in Port; About One half of them are americans laying in the stream, waiting for the Produce to come down, which is this year uncommonly delayed, owg. no doubt to the circumstance of the Port being shut.  I am Sir respectfully your Most Obdt. Servt.
					
						Wm. E Hũlings
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
